DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3rd, 2021 has been entered.
Response to Arguments
Applicant’s arguments, filed on February 3rd, 2021, with respect to the rejections of claims 1-2, 4-14, and 16-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harris (U.S. Patent No. 3,683,892; cited by Applicant).
At pg. 9 of the Reply, Applicant argues that the combination of Nestor and Mendez-Coll would render the device unfit for its intended use. Applicant cites Nestor Figure 8 and Column 5 Lines 4-49 to argue that the planar edges would render the Nestor device inoperable. Examiner respectfully disagrees.  In Column 5 Lines 4-49 of the Nestor reference, the blades 30 cut a hole (5 mm square) at the surface of the scalp. This cut is limited by the forward end 22 of core 21 and the forward ends of blade retaining plates 25 and 26. This is the relevant portion of the Nestor reference to the claimed invention. Later, the cutter is axially rotated to create a cylindrical portion beneath the rectangular prism and then withdrawn. However, it is important to note that the rotation is not necessary for the function of the 
At pg. 9 of the Reply, Applicant argues that there is no motivation to modify the Nestor reference. Examiner respectfully disagrees. As stated in the office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll in order to provide a biopsy sample in a shape that permits the incision to be more easily sutured closed with less scarring. See MPEP 2144.04 IV. 
At p. 10 of the Reply, Applicant argues that Nestor does not sufficiently disclose a blocking cover configured for making contact with tissue surrounding a tissue to be sampled to provide a mechanical stop in the cutting process at a desired fixed cutting depth. Examiner respectfully disagrees. Nestor specifically discloses that “forward ends of blade retaining plates 25 and 26 align with forward end 22 and co-act therewith by providing additional contact area with the surface of the scalp in limiting the depth of cut” (Nestor; Column 4 Lines 13-17). Therefore, reference numeral 22 of Nestor sufficiently acts as a mechanical stop in the cutting process while making contact with tissue surrounding a tissue to be sampled.
At p. 10-11 of the Reply, Applicant argues that Nestor does not sufficiently disclose cutting blades having a notch opposite the cutting blade sharpened end and housing member cutting blade receiving slots configured for receiving the cutting blade notches and for mounting the cutting blades in fixed position. Examiner respectfully disagrees. Although Nestor uses screws to mount the cutting blades, it still discloses the necessary elements and their respective functions for the limitations present in claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll (U.S. Patent No. 8,540,646; cited by Applicant; previously cited) in view of Harris (U.S. Patent No. 3,683,892; cited by Applicant).
Regarding Claim 1, Mendez-Coll discloses biopsy punch device (biopsy punch device; Figure 1A Element 1) comprising: 
a housing member having first and second ends (The bearing sleeve 12 comprises a cylindrical elongated hollow body 12; Column 7 Lines 27-28); 
said housing member first end releasably mounting a plurality of cutting blades extending outwardly therefrom (FIG. 11A through 14 are directed to the cutter 3. The cutter 3 comprises at a plurality of blades 3a made of an inexpensive and durable metal and/or plastic materials such as stainless steel blade, a middle cutter body 3c, tapered gap 3b, a cutter base 3d arranged and fixing means 3e; Column 6 Lines 51-55; Figure 13 Element 3e; Figure 14 Elements 3, 12), each said cutting blade having first and second ends (plurality of blades 3a; Figure 11A-12E);
each said cutting blade first end having a sharpened outer edge and configured for cutting tissue (the cutter 3 incises the patient and removes the tissue; Column 7 Line 55); 
a blocking cover having first and second ends with first and second openings (elongated hollow body housing 2; Figure 1 Element 2); 
said blocking cover (Element 2) configured for overlaying said housing member (Element 12) in said assembled configuration (See Figure 6A); 
said blocking cover second opening (Element 2) configured for fitting in covering relation around said housing member second end (Element 12) in said assembled configuration (See Figure 6A); 
said blocking cover first opening configured for fitting around and adjacent to said cutting blades in said assembled configuration (an elongated hollow body housing 2 with a distal end having an exposed cylindrical cutter 3; Column 4 Lines 36-38; Figure 1A); and 
said cutting blades (cutter 3; plurality of blades 3a) extending outwardly from the first end of said blocking cover (Element 2) in said assembled configuration an extension length (Element 3 extends outwardly from Element 2 in Figures 4A-4B).  
Mendez-Coll fails to disclose wherein in an assembled configuration said cutting blades are arranged such that said first ends of said cutting blades form a planar, multisided geometric shape.
Harris discloses wherein in an assembled configuration said cutting blades (cutting edge 2) are arranged such that said first ends of said cutting blades form a planar, multisided geometric shape (Figure 1 shows that the cutting edges 2 are arranged to form a square; Figures 3A-3B show that the blades are planar; See also Column 4 Lines 7-36 where the cutting edges are further explained as to provide cubical samples).
(Harris Column 4 Lines 12-16). See also MPEP 2144.04 IV.

Regarding Claim 11, Harris discloses said geometric shape is selected from the group consisting of: a square, a rectangle, a triangle, a pentagon, a hexagon, and an octagon (cutting edge 2 forms the shape of a square/rectangle; Column 3 Lines 9-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Harris into those of Mendez-Coll in order to provide a biopsy sample in a cubical sample shape that is suitable for testing (Harris Column 4 Lines 12-16). See also MPEP 2144.04 IV.

Claims 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll and Harris as applied to Claim 1 above, and further in view of Nestor et al (U.S. Patent No. 4,210,145; cited by Applicant).
Regarding Claim 2, Mendez-Coll discloses that said extension length of said cutting blades corresponds to a desired fixed cutting depth (the biopsy punch cutter comprises a constant and uniform depth to provide a tissue specimen having a uniform thickness for accurate diagnosis; Column 2 Lines 29-31); -2-Appl. No. 15/913,773 Amdt. dated August 18, 2020 Reply to Office action of May 18, 2020
Mendez-Coll and Harris fail to disclose that said blocking cover first end is configured for making contact with tissue surrounding a tissue to be sampled and for providing a mechanical stop in the cutting process at said desired fixed cutting depth; said biopsy punch device is configured for cutting a 
Nestor discloses that said blocking cover first end (contacting end 13) is configured for making contact with tissue surrounding a tissue to be sampled and for providing a mechanical stop in the cutting process at said desired fixed cutting depth (The forward ends of blade retaining plates 25 and 26 align with forward end 22 and coact therewith by providing additional contact area with the surface of the scalp in limiting the depth of cut; Column 4 Lines 13-17); 
said biopsy punch device is configured for cutting a biopsy tissue sample in a geometric prism shape having ends corresponding to said multisided geometric shape (square hole comprising a prism shaped core having four longitudinally extending sides and opposite square ends; Claim 3) and having a depth corresponding to said desired fixed cutting depth (cutter 20 comprises a prism-shaped core 21 having square forward and rearward ends 22 and 22a, respectively, and four longitudinally extending rectangular shaped sides 23, 24…suitable locating and registering means are provided to coact between the rectangular sides 23, 24 of core 21 and retaining plates 24, 25 to longitudinally align the latter and blades 30 along sides 23, 24 and to axially position blades 30 for controlling the distance each blade portion 32 projects beyond core end 22 to accurately define the depth of cut; Column 3 Lines 18-47; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll and Harris in order to provide a biopsy sample in a shape that permits the incision to be more easily sutured closed with less scarring. See also MPEP 2144.04 IV.

Regarding Claim 4, Nestor discloses that said housing member first end further comprises a plurality of cutting blade receiving slots configured for releasably mounting (Blade retaining plates 25, 26 overlie blades 30 and are individually removably retained in assembly on core 21 by screws 29; Column 3 Lines 25-27) and holding said cutting blades in a fixed position (Pins 28 and 28a, serving as aligning means, and screws 29, serving as removable securing means, are located and diametrically sized to pass through central slots 37 in blades 30; Column 4 Lines 17-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll and Harris in order to easily and inexpensively replace cutting blades.

Regarding Claim 5, Nestor discloses that each said cutting blade second end comprising a notch (The opposite end of blade 30 may be formed with a centrally located V-shaped notch 36; Column 3 Lines 37-38); and each said cutting blade receiving slot configured for receiving and mating with said notch of one of said cutting blades and fixedly holding one of said cutting blades in fixed position (Pins 27a and 28a project from plates 26…Pins 27 and 27a are located with respect to forward end 22 of core 21 to serve as positioning and stop means for blades 30 by engaging V-shaped notches 36 thereof so that end portions 32 project beyond forward end 22 the predetermined distance equal to the desired depth of cut; Column 4 Lines 3-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll and Harris in order to easily and inexpensively replace cutting blades.

Regarding Claim 6, Nestor discloses a stop mechanism configured for releasably locking said blocking cover (blade retaining plates 25, 26) in relation to said housing member (rectangular shaped sides 23, 24) and said cutting blades in said assembled configuration (Pins 27 and 27a are located with respect to forward end 22 of core 21 to serve as positioning and stop means for blades 30 by engaging V-shaped notches 36 thereof so that end portions 32 project beyond forward end 22 the predetermined distance equal to the desired depth of cut; Column 4 Lines 8-13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll and Harris in order to easily and inexpensively replace cutting blades.

Regarding Claim 7, Nestor discloses that said stop mechanism comprises a locking mechanism selected from the group consisting of: grooves (transverse bores 23a, 24a, 23b, 24b and 23c, 24c; openings 25a, 25b and 25c) and pin (pins 27 and 28, screw 29); a snapping actuator; magnet; hooks; and an internal receiver and stopper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll and Harris in order to securely adjust and lock the device.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll in view of Nestor and Harris.
Regarding Claim 13, Mendez-Coll discloses a method of obtaining a punch biopsy tissue sample from a living tissue using a biopsy punch device (biopsy punch device; Figure 1A Element 1) including a housing member having first and second ends (The bearing sleeve 12 comprises a cylindrical elongated hollow body 12; Column 7 Lines 27-28); 
a blocking cover having first and second ends with first and second openings (elongated hollow body housing 2; Figure 1 Element 2) and configured for overlaying the housing member (Element 12) in an assembled configuration (See Figure 6A); and 
(the cutter 3 incises the patient and removes the tissue; Column 7 Line 55).
Mendez-Coll fails to disclose that the housing member first end includes a plurality of cutting blade receiving slots each configured for receiving, releasably mounting and holding a cutting blade in a fixed position; a stop mechanism configured for releasably locking the blocking cover in relation to the housing member in the assembled configuration, the method comprising the steps of: providing a plurality of cutting blades, each cutting blade including a first end having a sharpened outer edge and a second end comprising a notch; placing each said cutting blade notch within one of said cutting blade receiving slots such that said first ends of said cutting blades form a planar, multisided geometric shape in said assembled configuration;  said cutting blade receiving slots fixedly holding said cutting blades in fixed position; placing said blocking cover over said housing member and said cutting blades with said blocking cover second opening fitting in covering relation around said housing member second end and said blocking cover first opening fitting around and adjacent to said cutting blades; said stop mechanism locking said blocking cover in relation to said housing member and said cutting blades with said cutting blades extending outwardly from the first end of said blocking cover an extension length corresponding to a desired fixed cutting depth; said blocking cover first end making contact with tissue surrounding said tissue being cut and providing a mechanical stop in the cutting process at said desired fixed cutting depth; and obtaining a biopsy tissue sample in a geometric prism shape having ends corresponding to said multisided geometric shape and having a depth corresponding to said desired fixed cutting depth.  
Nestor discloses that the housing member first end includes a plurality of cutting blade receiving slots each configured for receiving, releasably mounting (cutter 20 comprises a prism-shaped core 21 having square forward and rearward ends 22 and 22a, respectively, and four longitudinally extending rectangular shaped sides 23, 24 against which four similar flat blades 30 are replaceably secured with end portions 32 thereof extending a predetermined distance beyond forward end 22 forming the square knife embodying the invention; Column 3 Lines 18-24) and holding a cutting blade in a fixed position (suitable locating and registering means are provided to coact between the rectangular sides 23, 24 of core 21 and retaining plates 24, 25 to longitudinally align the latter and blades 30 along sides 23, 24 and to axially position blades 30 for control ling the distance each blade portion 32 projects beyond core end 22 to accurately define the depth of cut; Column 3 Lines 41-47);	
a stop mechanism configured for releasably locking the blocking cover (blade retaining plates 25, 26) in relation to the housing member (rectangular shaped sides 23, 24) in the assembled configuration (Pins 27 and 27a are located with respect to forward end 22 of core 21 to serve as positioning and stop means for blades 30 by engaging V-shaped notches 36 thereof so that end portions 32 project beyond forward end 22 the predetermined distance equal to the desired depth of cut; Column 4 Lines 8-13), the method comprising the steps of: 
providing a plurality of cutting blades (four blades 30), each cutting blade including a first end having a sharpened outer edge (each of the four blades 30 has opposite parallel longitudinal sides 31 and 31a and at one end portion 32 thereof terminates in an inclined sharpened end edge 33 extending inwardly from point 34 located at longitudinal side 31 to the opposite longitudinal side 31a. A sharpened edge 35 also extends along an end portion of longitudinal side 31 inwardly from point 34 a distance substantially equal to the cut back of longitudinal side 31a by the incline of edge 33; Column 3 Lines 28-36) and a second end comprising a notch (The opposite end of blade 30 may be formed with a centrally located V-shaped notch 36; Column 3 Lines 37-38); 
placing each said cutting blade notch within one of said cutting blade receiving slots such that said first ends of said cutting blades form a multisided geometric shape in said assembled configuration (Pins 27 and 27a are located with respect to forward end 22 of core 21 to serve as positioning and stop means for blades 30 by engaging V-shaped notches 36 thereof so that end portions 32 project beyond forward end 22 the predetermined distance equal to the desired depth of cut; Column 4 Lines 8-13); -6-Appl. No. 15/913,773 Amdt. dated August 18, 2020 Reply to Office action of May 18, 2020 
(Pins 28 and 28a, serving as aligning means, and screws 29, serving as removable securing means, are located and diametrically sized to pass through central slots 37 in blades 30; Column 4 Lines 17-20);
placing said blocking cover (blade retaining plates 25 and 26) over said housing member (longitudinal sides 23 and 24) and said cutting blades (blades 30) with said blocking cover second opening fitting in covering relation around said housing member second end and said blocking cover first opening fitting around and adjacent to said cutting blades (With new blade 30 held in position thereagainst, male blade retaining plate 26 is then mounted on female longitudinal side 24 by inserting pins 27a and 28a into bores 24a and 24b, respectively, and screw 29 is replaced and tightened; Column 6 Lines 4-8); 
said stop mechanism locking said blocking cover (blade retaining plates 25, 26) in relation to said housing member (rectangular shaped sides 23, 24) and said cutting blades with said cutting blades extending outwardly from the first end of said blocking cover an extension length corresponding to a desired fixed cutting depth (Pins 27 and 27a are located with respect to forward end 22 of core 21 to serve as positioning and stop means for blades 30 by engaging V-shaped notches 36 thereof so that end portions 32 project beyond forward end 22 the predetermined distance equal to the desired depth of cut; Column 4 Lines 8-13); 
said blocking cover first end (contacting end 13) making contact with tissue surrounding said tissue being cut and providing a mechanical stop in the cutting process at said desired fixed cutting depth (The forward ends of blade retaining plates 25 and 26 align with forward end 22 and coact therewith by providing additional contact area with the surface of the scalp in limiting the depth of cut; Column 4 Lines 13-17); and 
obtaining a biopsy tissue sample in a geometric prism shape having ends corresponding to said multisided geometric shape (Cutter 20 contemplates providing a square knife having four similar sides; Column 3 Lines 9-10) and having a depth corresponding to said desired fixed cutting depth (cutter 20 comprises a prism-shaped core 21 having square forward and rearward ends 22 and 22a, respectively, and four longitudinally extending rectangular shaped sides 23, 24 against which four similar flat blades 30 are replaceably secured with end portions 32 thereof extending a predetermined distance beyond forward end 22 forming the square knife embodying the invention; Column 3 Lines 18-25; Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll in order to provide a biopsy sample in a shape that permits the incision to be more easily sutured closed with less scarring. See also MPEP 2144.04 IV.
Mendez-Coll and Nestor fail to disclose said cutting blades form a planar, multisided geometric shape in an assembled configuration.
Harris discloses said cutting blades (cutting edge 2) form a planar, multisided geometric shape in an assembled configuration (Figure 1 shows that the cutting edges 2 are arranged to form a square; Figures 3A-3B show that the blades are planar; See also Column 4 Lines 7-36 where the cutting edges are further explained as to provide cubical samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Harris into those of Mendez-Coll and Nestor in order to provide a biopsy sample in a cubical sample shape that is suitable for testing (Harris Column 4 Lines 12-16). See also MPEP 2144.04 IV.

Regarding Claim 14, Mendez-Coll discloses that the method comprises the steps of: 
(the cutter 3 incises the patient and removes the tissue; Column 7 Line 55).  

Regarding Claim 16, Nestor discloses that the method (After continued use, blades 30 may be removed from core 21, preferably one at a time, and replaced with new, sharp blades; Column 5 Lines 50-53) comprises the steps of:
removing said blocking cover (removing screws 29 so that blade retaining plates 25 and 26 will separate from their respective longitudinal sides 23 and 24; Column 5 Lines 53-55); 
removing said cutting blades from said cutting blade receiving slots (Separation may be facilitated by inserting the screwdriver blade under the rearward end of plates 25 and 26 into the space formed by the thickness of blades 30, as will be clear from FGS. 3 and 5, and gently prying plates 25 and 26 away from core 21; Column 5 Lines 55-60); and 
replacing said removed cutting blades with new notched cutting blades (When changing blades 30 on male longitudinal sides 23 of core 21, after the old blade 30 is removed, the new blade is properly positioned on male side 23 with notch 36 engaging pin 27 and pin 28 extending through slot 37; Column 5 Line 60 – Column 6 Line 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll and Harris in order to easily and inexpensively replace cutting blades.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll in view of Nestor, Harris, and Hathaway (U.S. Publication No. 2015/0105690; previously cited).
(biopsy punch device; Figure 1A Element 1) comprising: 
a housing member having first and second ends (The bearing sleeve 12 comprises a cylindrical elongated hollow body 12; Column 7 Lines 27-28); 
said housing member first end being narrower than said housing member second end (The bearing sleeve 12 further comprises a compressing surface 12b. In the instant case the compressing surface 12b is a flat surface, however it can be a tapered zone toward the inner surface of the bearing sleeve 12 in order to provide smooth contact with the middle body 3c; Column 7 Lines 36-40);
said straightedge cutting blades (plurality of blades 3; see Figures 11A-15C) each having first and second ends (Figures 11A-14) and extending outwardly from said housing member first end (Element 3 extends outwardly from Element 12 in Figures 15-16); 
said cutting blades configured for cutting tissue (the cutter 3 incises the patient and removes the tissue; Column 7 Line 55); 
a blocking cover having first and second ends with first and second openings (elongated hollow body housing 2; Figure 1 Element 2); 
said blocking cover (Element 2) configured for overlaying said housing member (Element 12) in said assembled configuration (See Figure 6A); 
wherein said blocking cover second opening is configured for fitting in covering relation around said housing member second end in said assembled configuration (an elongated hollow body housing 2 with a distal end having an exposed cylindrical cutter 3; Column 4 Lines 36-38; Figure 1A); 
said blocking cover first opening configured for fitting around and adjacent to said cutting blades in said assembled configuration (an elongated hollow body housing 2 with a distal end having an exposed cylindrical cutter 3; Column 4 Lines 36-38; Figure 1A); 
(Figures 4A-4B) corresponding to a desired fixed cutting depth.
Mendez-Coll fails to disclose a plurality of cutting blade receiving slots configured for releasably mounting and holding a plurality of cutting blades of equal length in a fixed position, wherein in an assembled configuration said cutting blades are arranged such that said first ends of said cutting blades form a planar, multisided geometric shape; each said cutting blade first end having a sharpened outer edge and each said cutting blade second end comprising a notch; each said cutting blade receiving slot configured for receiving and mating with said notch of one of said cutting blades and fixedly holding one of said cutting blades in fixed position; said housing member comprising grooves configured for matching up with grooves on said blocking cover in said assembled configuration; said housing member grooves and said blocking cover grooves configured for receiving a pin; a pin configured for insertion into said housing member grooves and said blocking cover grooves and releasably locking said blocking cover in relation to said housing member and said cutting blades in said assembled configuration; said blocking cover first end configured for making contact with tissue surrounding a tissue to be sampled and for providing a mechanical stop in the cutting process at said desired fixed cutting depth; said biopsy punch device configured for cutting biopsy tissue samples in a geometric prism shape having ends corresponding to said multisided geometric shape and having a depth corresponding to said desired fixed cutting depth; and wherein said geometric shape is selected from the group consisting of: a square, a rectangle, a triangle, a pentagon, a hexagon, and an octagon.
	Nestor discloses disclose a plurality of cutting blade receiving slots configured for releasably mounting (cutter 20 comprises a prism-shaped core 21 having square forward and rearward ends 22 and 22a, respectively, and four longitudinally extending rectangular shaped sides 23, 24 against which four similar flat blades 30 are replaceably secured with end portions 32 thereof extending a predetermined distance beyond forward end 22 forming the square knife embodying the invention; Column 3 Lines 18-24) and holding a plurality of cutting blades of equal length in a fixed position (suitable locating and registering means are provided to coact between the rectangular sides 23, 24 of core 21 and retaining plates 24, 25 to longitudinally align the latter and blades 30 along sides 23, 24 and to axially position blades 30 for control ling the distance each blade portion 32 projects beyond core end 22 to accurately define the depth of cut; Column 3 Lines 41-47), 
wherein in an assembled configuration said cutting blades are arranged such that said first ends of said cutting blades form a multisided geometric shape (cutter 20 comprises a prism-shaped core 21 having square forward and rearward ends 22 and 22a, respectively, and four longitudinally extending rectangular shaped sides 23, 24 against which four similar flat blades 30 are replaceably secured with end portions 32 thereof extending a predetermined distance beyond forward end 22 forming the square knife embodying the invention; Column 3 Lines 18-25; Figure 2); 
each said cutting blade first end having a sharpened outer edge (each of the four blades 30 has opposite parallel longitudinal sides 31 and 31a and at one end portion 32 thereof terminates in an inclined sharpened end edge 33 extending inwardly from point 34 located at longitudinal side 31 to the opposite longitudinal side 31a. A sharpened edge 35 also extends along an end portion of longitudinal side 31 inwardly from point 34 a distance substantially equal to the cut back of longitudinal side 31a by the incline of edge 33; Column 3 Lines 28-36) and each said cutting blade second end comprising a notch (The opposite end of blade 30 may be formed with a centrally located V-shaped notch 36; Column 3 Lines 37-38); 
each said cutting blade receiving slot configured for receiving and mating with said notch of one of said cutting blades and fixedly holding one of said cutting blades in fixed position (Pins 27a and 28a project from plates 26…Pins 27 and 27a are located with respect to forward end 22 of core 21 to serve as positioning and stop means for blades 30 by engaging V-shaped notches 36 thereof so that end portions 32 project beyond forward end 22 the predetermined distance equal to the desired depth of cut; Column 4 Lines 3-13); 
said housing member (rectangular shaped sides 23, 24) comprising grooves (transverse bores 23a, 24a, 23b, 24b and 23c, 24c) configured for matching up with grooves (openings 25a, 25b and 25c) on said blocking cover (blade retaining plates 25, 26) in said assembled configuration (openings 25a, 25b and 25c extending therethrough and located to register with bores 23a, 23b and 23c; Column 3 Lines 61-62); -5-Appl. No. 15/913,773 Amdt. dated August 18, 2020 Reply to Office action of May 18, 2020 
said housing member grooves (transverse bores 23a, 24a, 23b, 24b and 23c, 24c) and said blocking cover grooves (openings 25a, 25b and 25c) configured for receiving a pin (pins 27 and 28, screw 29; Pins 27a and 28a project from plates 26 to register with and engage bores 24a and 24b, respectively, as seen in FIGS. 5 and 6; Column 4 Lines 3-5; Bores 23c and 24c are suitably threaded for engagement by screws 29 extending through openings 25c and 26c in blade retaining plates 25 and 26, respectively; Column 4 Lines 5-8); 
a pin (pins 27 and 28, screw 29) configured for insertion into said housing member grooves (transverse bores 23a, 24a, 23b, 24b and 23c, 24c) and said blocking cover grooves (openings 25a, 25b and 25c) and releasably locking said blocking cover in relation to said housing member and said cutting blades in said assembled configuration (Blade retaining plates 25, 26 overlie blades 30 and are individually removably retained in assembly on core 21 by screws 29; Column 3 Lines 25-27; Suitable pins, herein shown as roll pins 27 and 28 are press fitted into bores 23a and 23b…Pins 28 and 28a, serving as aligning means, and screws 29, serving as removable securing means, are located and diametrically sized to pass through central slots 37 in blades 30; Column 3 Line 55 – Column 4 Line 20); 
said blocking cover first end (contacting end 13) configured for making contact with tissue surrounding a tissue to be sampled and for providing a mechanical stop in the cutting process at said desired fixed cutting depth (The forward ends of blade retaining plates 25 and 26 align with forward end 22 and coact therewith by providing additional contact area with the surface of the scalp in limiting the depth of cut; Column 4 Lines 13-17); 
said biopsy punch device configured for cutting biopsy tissue samples in a geometric prism shape having ends corresponding to said multisided geometric shape and having a depth corresponding to said desired fixed cutting depth (cutter 20 comprises a prism-shaped core 21 having square forward and rearward ends 22 and 22a, respectively, and four longitudinally extending rectangular shaped sides 23, 24 against which four similar flat blades 30 are replaceably secured with end portions 32 thereof extending a predetermined distance beyond forward end 22 forming the square knife embodying the invention; Column 3 Lines 18-25; Figure 2); and 
wherein said geometric shape is selected from the group consisting of: a square, a rectangle, a triangle, a pentagon, a hexagon, and an octagon (Cutter 20 contemplates providing a square knife having four similar sides; Column 3 Lines 9-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Nestor into those of Mendez-Coll in order to provide a biopsy sample in a shape that permits the incision to be more easily sutured closed with less scarring. See also MPEP 2144.04 IV.
Mendez-Coll and Nestor fail to disclose said cutting blades form a planar, multisided geometric shape.
Harris discloses said cutting blades (cutting edge 2) form a planar, multisided geometric shape (Figure 1 shows that the cutting edges 2 are arranged to form a square; Figures 3A-3B show that the blades are planar; See also Column 4 Lines 7-36 where the cutting edges are further explained as to provide cubical samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Harris into those of Mendez-Coll and Nestor in order (Harris Column 4 Lines 12-16). See also MPEP 2144.04 IV.
Mendez-Coll, Nestor, and Harris fail to disclose that said blocking cover second opening is wider than said blocking cover first opening.
Hathaway discloses that said blocking cover second opening being wider than said blocking cover first opening (housing 11 may optionally include a taper, narrowing from rear end 23 proximal the user toward front end 21 distal from the user. Biopsy devices 10, 10' are preferably held by a user’s hand toward rear end 23 and a slightly wider rear end 23 may be more ergonomic and comfortable for certain users; Paragraph 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Hathaway into those of Mendez-Coll, Nestor, and Harris in order to securely adjust and lock the device to multiple settings.

 Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll, Harris, and Nestor as applied to claim 6 above, and further in view of Chestler et al (WO 2017/180761; previously cited).
Regarding Claim 8, Mendez-Coll, Nestor, and Harris fail to disclose that said biopsy punch device includes multiple assembled configuration settings configured for multiple fixed cutting depths.
Chestler discloses that said biopsy punch device includes multiple assembled configuration settings configured for multiple fixed cutting depths (the device (10) may be manually set to a variety of depths by altering the shaft (80) position and rotational blade holder (40) angle; Paragraph 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Chestler into those of Mendez-Coll, Nestor, and Harris in order to accommodate different depths of tissue samples as needed.

Regarding Claim 9, Mendez-Coll, Nestor, and Harris fail to disclose that said stop mechanism includes multiple, adjustable stop settings configured for releasably locking said blocking cover in relation to said housing member and said cutting blades in each of said multiple assembled configuration settings.
Chestler discloses that said stop mechanism (standoff; Element 680) includes multiple, adjustable stop settings configured for releasably locking said blocking cover in relation to said housing member and said cutting blades in each of said multiple assembled configuration settings (The standoff (680) attaches to the outer casing (570) and holds the blade mechanism (690) at the correct distance relative to the patient so that the blades (670) enter to the depth chose by the user; Paragraph 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Chestler into those of Mendez-Coll, Nestor, and Harris in order to accommodate different depths of tissue samples as needed.

Regarding Claim 10, Mendez-Coll discloses that the biopsy punch device further comprises: 
a blocking cover extension attachment having first and second ends with an opening therethrough corresponding in size to said blocking cover first opening (elongated hollow body housing 2; Figure 1 Element 2);-15- 
said blocking cover extension attachment configured for fitting around and adjacent to said cutting blades and extending outwardly from said blocking cover first end in an extension attachment assembled configuration (The automation system is mechanically coupled to the biopsy punch cutter 3 assembly, wherein the automation system is located at the proximal end of the elongated hollow body 2; Column 4 Lines 41-44; Figure 1A); and said cutting blades extending outwardly from the first end of said blocking cover (Figures 4A-4B).  

Chestler discloses a blade extension length corresponding to a desired alternative fixed cutting depth (the device (10) may be manually set to a variety of depths by altering the shaft (80) position and rotational blade holder (40) angle; Paragraph 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Chestler into those of Mendez-Coll, Nestor, and Harris in order to accommodate different depths of tissue samples as needed.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez-Coll, Nestor, and Harris as applied to claim 13 above, and further in view of Chestler.
Regarding Claim 17, Mendez-Coll, Nestor, and Harris fail to disclose that the method comprises the step of: adjusting said stop mechanism to an alternate assembled configuration setting with said blocking cover in a desired alternate position in relation to said housing member and said cutting blades.
Chestler discloses that the method comprises the step of: adjusting said stop mechanism (standoff; Element 680) to an alternate assembled configuration setting with said blocking cover in a desired alternate position in relation to said housing member and said cutting blades (The standoff (680) attaches to the outer casing (570) and holds the blade mechanism (690) at the correct distance relative to the patient so that the blades (670) enter to the depth chose by the user; Paragraph 71).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Chestler into those of Mendez-Coll, Nestor, and Harris in order to accommodate different depths of tissue samples as needed.

(elongated hollow body housing 2; Figure 1 Element 2); 
placing said blocking cover extension attachment around and adjacent to said cutting blades extending outwardly from said blocking cover first end (The automation system is mechanically coupled to the biopsy punch cutter 3 assembly, wherein the automation system is located at the proximal end of the elongated hollow body 2; Column 4 Lines 41-44; Figure 1A); and 
said blocking cover extension attachment first end providing a mechanical stop in the cutting process (The stopper 10 is fixed to the elongated hollow body housing; Column 5 Lines 53-54).
Mendez-Coll, Nestor, and Harris fail to disclose a cutting process at a desired alternative fixed cutting depth.
Chestler discloses a cutting process at a desired alternative fixed cutting depth (the device (10) may be manually set to a variety of depths by altering the shaft (80) position and rotational blade holder (40) angle; Paragraph 55).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the teachings of Chestler into those of Mendez-Coll, Nestor, and Harris in order to accommodate different depths of tissue samples as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793